Citation Nr: 0202465	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
completion of an on-the-job training program for the period 
from February 1, 1998, through February 1, 1999.



WITNESSES AT HEARING ON APPEAL

Appellant and S.K.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of October 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified at a video-
conference hearing held from Los Angeles, California, before 
the undersigned Member of the Board in September 2001.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  An Enrollment Certification, VA Form 22-1999, reflects 
that the veteran had on-the-job training from February 1, 
1998, to February 1, 1999.

3.  The veteran's Application for VA Education Benefits, VA 
Form 22-1990, for training was not received by the RO until 
August 28, 2000.


CONCLUSION OF LAW

The criteria are not met for entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment prior to August 28, 1999.  38 
C.F.R. § 21.7131(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran has been adequately notified of the applicable laws 
and regulations regarding the criteria under which Chapter 30 
educational benefits may be granted.  The Board concludes 
that the discussions in the RO's decision, the statement of 
the case, and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that no further action is necessary 
to meet the requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty.  38 
U.S.C.A. § 3011 (West 1991 & Supp. 2001).

The material facts in this case are not in dispute.  The 
veteran's claim for Chapter 30 educational benefits (VA Form 
22-1990) was received on August 28, 2000. Submitted in 
support of his claim was an Enrollment Certification, VA Form 
22-1999, also received on August 28, 2000, certifying the 
veteran's enrollment in an on-the-job training program during 
the period from February 1, 1998, to February 1, 1999.

In a December 2000 statement of the case, the RO informed the 
veteran that VA could not pay educational benefits for 
periods of education prior to one year before the date of the 
veteran's claim, which is the date when his application and 
enrollment certification were received at the RO.

The veteran asks that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits in his 
case, as he was unaware of the availability of the benefits 
for his training.  The veteran testified in support of his 
claim during a video-conference hearing held before the 
undersigned Member of the Board in September 2001.  He stated 
that the individual at his place of employment who was 
supposed to assist him in obtaining VA training benefits 
refused to do so.  

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits. When 
an eligible veteran or service member enters or reenters into 
training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows:
    (1) If the award is the first award of educational 
assistance for the program of education the veteran or 
servicemember is pursuing, the commencing date of the award 
of educational assistance is the latest of:
    (i) The date the educational institution certifies under 
paragraph (b) or (c) of this section;
    (ii) One year before the date of claim as determined by 
Sec. 21.1029(b);
    (iii) The effective date of the approval of the course, 
or one year before the date VA receives the approval notice 
whichever is later.  See 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.
    (1) If an informal claim is filed and VA receives a 
formal claim 
within one year of the date VA requested it, or within such 
other period 
of time as provided by Sec. 21.1032, the date of claim, 
subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received 
the informal claim.
    (2) If a formal claim is filed other than as described in 
paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal 
claim.
    (3) If a formal claim itself is abandoned and a new 
formal or 
informal claim is filed, the date of claim is as provided in 
paragraph 
(b)(1) or (b)(2) of this section, as appropriate.

The veteran's application for benefits and enrollment 
certificate were received by the RO on August 28, 2000.  The 
award of Chapter 30 benefits based on that application is 
only available for training up to 12 months prior, i.e. 
conducted no earlier than August 28, 1999.  A period of 
enrollment, which ended on February 1, 1999, more than 18 
months earlier that the date of claim, as is the case here, 
is not subject to retroactive payment of Chapter 30 
educational assistance benefits based on the veteran's claim 
in August 2000.

The veteran does not dispute the fact that his request was 
filed late.  As noted above, he contends in his statements 
and hearing testimony that he was unaware of his entitlement 
to receive Chapter 30 benefits for on-the-job training and 
should not be penalized for not receiving proper information 
that kept him from making a timely application for benefits.  
He further stated that the individual at his place of 
employment who was responsible for providing certification 
refused to do so.  Unfortunately, there is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case.  Although the veteran 
cited a statute pertaining to time limits for submitting 
evidence which has been requested by the VA, that does not 
control the present case as the determining factor in the 
present case is the date of claim rather than the date any 
requested evidence was submitted.  The Board further notes 
that the veteran had not previously filed any document which 
could be considered to be an informal claim.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the veteran Chapter 30 
benefits for periods of enrollment prior to August 28, 1999.  
Therefore, the Board finds that entitlement to educational 
benefits for completion of an on-the-job training program for 
the period from February 1, 1998, through February 28, 1999, 
is not warranted.  See Taylor v. West, 11 Vet. App. 436 
(1998) in which the United States Court of Appeals for 
Veterans Claims held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after the enrollment period.  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
completion of on-the-job training program for the period 
February 1, 1998, through February 1, 1999, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

